Citation Nr: 0634403	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  06-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for left lumbar radiculopathy.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for right lumbar radiculopathy.  

6.  Entitlement to an increased rating for residuals of 
compression fracture of L3-L4, currently evaluated as 20 
percent disabling.  

7.  Entitlement to an increased rating for a cervical strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.  
He also had periods of inactive duty for training with the 
United States Army Reserve from June 1957 to July 1960, July 
1960 to July 1963, and from July 1963 to May 1967.

Initially, the Board of Veterans' Appeals (BVA or Board) 
notes that in his original claim on appeal, the veteran 
sought an evaluation in excess of 20 percent for chronic 
cervical strain and in excess of 20 percent for compression 
fracture of L3-L4.  An April 2006 rating action then granted 
service connection for left and right lumbar radiculopathy as 
related to the service connected lumbar spine disability and 
assigned each disability a 20 percent rating, effective from 
December 2004.  As there is no indication in the record that 
the veteran is satisfied with the ratings assigned for these 
newly service-connected disabilities, the Board finds that 
they are now appropriate matters for current appellate 
review.  

The issue of entitlement to service connection for tension 
headaches is addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee was not 
manifested during service or within one year of separation 
from service, and any degenerative joint disease of the left 
knee that may be present is not causally or etiologically 
related to service.  

2.  A right knee disorder is not shown to be causally or 
etiologically related to service.  

3.  The veteran's left lumbar radiculopathy is not productive 
of moderately severe incomplete paralysis of the sciatic 
nerve.  

4.  The veteran's right lumbar radiculopathy is not 
productive of moderately severe incomplete paralysis of the 
sciatic nerve.  

5.  The residuals of compression fracture of L3-L4 is not 
manifested by limitation of forward flexion to 30 degrees or 
favorable ankylosis of the entire thoracolumbar spine.  

6.  The cervical strain is not manifested by limitation of 
forward flexion to 15 degrees or favorable ankylosis of the 
entire cervical spine.



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left knee was not 
incurred in or aggravated during active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).  

2.  A right knee disorder was not incurred in service or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).  

3.  The criteria for an initial rating in excess of 20 
percent for left lumbar radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2006).

4.  The criteria for an initial rating in excess of 20 
percent for right lumbar radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2006).

5.  The criteria for a rating in excess of 20 percent for 
residuals of compression fracture of L3-L4 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5235 
(2006). 

6.  The criteria for a rating in excess of 20 percent for a 
cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5237 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2004 and March 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

I.  Service Connection Claims

Background

The service separation examination in February 1954 revealed 
that the veteran denied a history of "trick" or locked 
knee.  Clinical evaluation of the lower extremities indicated 
negative findings.  At the time of Army Reserve examination 
in July 1960 and December 1963, the veteran again denied a 
history of "trick" or locked knee.  Clinical evaluation of 
the lower extremities again indicated negative findings.

Army Reserve medical records from February 1967 reflect that 
the veteran sustained a compression fracture to the lumbar 
spine as a result of a parachute fall in February 1966.  No 
mention is made in these records regarding problems with the 
veteran's knees.

A VA examination in December 1969 indicated that the veteran 
complaints included right leg pain, and examination revealed 
a slight limp favoring the right leg.  The examiner noted 
that it appeared that when the veteran landed from his 
parachute jump in 1966, he landed on his feet.  

VA treatment records from September 1992 reflect that the 
veteran complained of an intermittent sharp pain with 
constant aching in the left knee for the previous three days.  
The diagnosis was gouty arthritis.

A VA spine examination in January 2005 revealed that the 
veteran denied any knee pain, but reported that this was also 
associated with the radiating burning pain from his back.  A 
December 2003 X-ray report with respect to the right knee 
reportedly indicated that the veteran complained of right 
knee pain after falling on some ice three weeks earlier.  
Some soft tissue swelling was noted over the patella, but 
there was no fracture, dislocation, or joint effusion.  
Overall, left knee examination was normal but right knee 
examination was found to be difficult due to the veteran's 
complaints of pain during the examination.

A November 2005 VA hospital summary reflects that the 
veteran's complaints included chronic discomfort in both 
knees.

At the veteran's hearing before the Board in September 2006, 
the veteran testified that he injured his knees during his 
parachute accident in 1966.  Transcript at 7-8.   He had 
recently been treating his knee problems with exercises on 
his own but would continue to receive periodic evaluations 
with VA.  Transcript at 9-10.  

Analysis

The Board has reviewed the evidence of record with respect to 
these claims for service connection, and first notes that 
while the veteran clearly experienced injury as a result of a 
parachute jump accident during Reserve duty training, there 
are no current diagnoses of a right or left knee disorder.  
While the record does reflect a diagnosis of gouty arthritis 
of the left knee in 1992, pain in the right knee was noted 
following a slip on some ice in December 2003, and the 
veteran complained of chronic discomfort in both knees in 
January 2005, pain alone is not a disability for VA benefits 
purposes, and to constitute a disability, the must be 
evidence of the actual current existence of "disability."  
Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board further observes that although the veteran in good 
faith believes that he currently suffers from a disorder of 
the right and left knees that are related to his in-service 
accident, he has not demonstrated any special education or 
medical training that enables him to diagnose a right and/or 
left disorder or to express an opinion on medical causation 
with respect to such disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Moreover, even if the Board determined that the 1992 
diagnosis of gouty arthritis was sufficient to satisfy the 
requirement of current disability with respect to the 
veteran's left knee disorder, in order to prevail on his 
claim, there must also be medical evidence linking that 
arthritis to service or a period of one year following active 
service, and the record does not contain such medical 
evidence.

Although the Board has considered whether the veteran should 
be afforded an examination and opinion as to these claims in 
light of the Board's willingness to accept that he sustained 
some leg trauma at the time of his in-service fall, the Board 
finds that the lack of in-service treatment of either knee or 
documented complaints of knee problems until many years after 
service, makes it unlikely that any current knee disability 
is associated with the veteran's in-service accident.  The 
Board therefore finds that an examination and opinion is not 
warranted under 38 C.F.R. § 3.159(c)(4).

The Board further notes that while the veteran did testify in 
September 2006 that he had received some periodic evaluation 
for knee problems by VA, and there are no VA treatment 
records of record for 2006, the Board finds that remand of 
these claims solely to determine whether there are any such 
records is not warranted.  

More specifically, at the time of his hearing, the veteran 
did not state that any VA evaluations resulted in any 
diagnosis for which some treatment plan was initiated by VA, 
further acknowledging that he simply continued to treat 
himself with appropriate exercise.  Consequently, since there 
is no reasonable likelihood that these records would help to 
substantiate these claims, the Board finds that remand of 
these claims in order to obtain any such records is also not 
warranted.  

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a 
relationship between any current right or left knee disorder 
and service, or a period of one year after active service, 
and that the claims for service connection for degenerative 
joint disease of the left knee and a right knee disorder 
should therefore be denied.


II. Increased Evaluation Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluations for the bilateral lumbar radiculopathy, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  


Evaluations for Left and Right Lumbar Radiculopathy

By a rating decision dated in April 2006, the RO granted 
service connection for left and right lumbar radiculopathy 
and assigned a 10 percent evaluation for each disability 
under Diagnostic Code 8520, for paralysis of the sciatic 
nerve.  Under Diagnostic Code 8520, a 10 percent rating is 
assigned for mild incomplete paralysis; a 20 percent rating 
is assigned for moderated incomplete paralysis; a 40 percent 
rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy; and an 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very nearly) lost.  

Thus, in determining whether the veteran is entitled to a 
higher initial rating for either of his service-connected 
lower extremity disabilities, the question that must be 
answered is whether the veteran has greater than moderate 
incomplete paralysis of the sciatic nerve.

In answering this question, the Board further observes that 
in a note preceding the rating criteria for diseases of the 
peripheral nerves, it is indicated that when the symptoms 
involving the subject nerve are wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
Thus, since the medical evidence has revealed symptoms of 
pain and sensory impairment, the Board finds that such 
symptoms have been determined by regulation to warrant not 
more than moderate incomplete paralysis and therefore not 
more than the 20 percent ratings assigned for the veteran's 
left and right lumbar radiculopathy. 


Evaluation for Compression Fracture of L3-L4 and Cervical 
Strain 

Background

The history of the veteran's lumbar disability shows that 
service connection for residuals of compression fracture at 
L3-4 with a cervical strain was originally granted by an 
April 1971 rating action, at which time a 40 percent rating 
was assigned.  Thereafter, a May 1974 rating decision reduced 
the rating for this disability to 20 percent.  A rating 
decision dated in March 2005 subsequently separated the 
lumbar and cervical spine disabilities and assigned a 20 
percent evaluation for each disability. 

A VA neurological examination in January 2005 revealed that 
the veteran described lumbosacral pain, which radiated to the 
right side of the groin and then right medical aspect of the 
leg, which was aggravated by prolonged sitting, standing and 
walking even one block.  The veteran also described neck 
stiffness with intermittent radiation of pain to the 
shoulders, and to the occipital region with headaches.  
Lumbar magnetic resonance imaging (MRI) from December 2004 
reportedly showed multilevel degenerative disc disease (DDD), 
worse at L4-5 level, with severe spinal stenosis and ligament 
and facet hypertrophy, with broad-based disc bulge at L4-5.  
Stenosis was noted to be more severe on the right than the 
left.  January 2004 electromyogram (EMG) was interpreted to 
be negative for radiculopathy.  

Neurological examination revealed that neck movements were 
slightly restricted on both lateral flexion and lateral 
rotation, which was limited to 18 to 20 degrees bilaterally, 
with neck flexion of 20 degrees, and extension of 20 degrees.  
There was positive tenderness noted on the cervical 
paravertebral muscles of C4-5 bilaterally and C6-7 on the 
right more than the left.  Mild spasm was also noted on the 
region.  There was also tenderness noted on C1-C2 vertebral 
region on the cervical spine.  Deep tendon reflexes were 2+ 
at the triceps and biceps, and 1+ at the brachioradialis.  
Knee jerks were 2+ symmetrical and ankle jerks 1+ 
symmetrical.  The veteran had a slight limp to the right.  
There was also positive tenderness on the lumbar spine at L3-
4 and L4-5 on the left more than the right and some spasm 
noted moderately in that region.  The range of motion of the 
lumbar spine revealed forward flexion limited to 55 degrees, 
left lateral flexion of 20 degrees, right lateral flexion of 
18 degrees, and extension of 20 degrees.  Straight leg 
raising was to 55 degrees on the right and 65 degrees on the 
left.  Sensation to pinprick was diminished on the right side 
of the groin and thigh, and medial aspect of the right thigh 
and lower extremity in the distribution of the L4-5 region.  
Vibration and sense and position sense was slightly reduced 
on both feet.  The diagnoses included chronic lumbosacral 
strain, chronic lower back strain, right lumbosacral 
radiculopathy, and chronic cervical strain (neck strain).  
The examiner commented that the veteran's current major 
functional impairment was his back problem and pain, which 
would be limited by use of the joint and pain, and cause 
fatigue, weakness and lack of endurance with use of the 
joint.  

A VA spine examination in January 2005 revealed that the 
veteran reported a history of intermittent low back pain that 
had become more constant over the past few years.  He 
reported constant radiating pain down his right leg.  He also 
reported a constant stiffness aching type pain in the neck.  
Lumbar MRI from December 2004 reportedly showed multilevel 
DDD worse at L4-5 level where there was severe spinal 
stenosis aggravated by ligamentum flava and facet 
hypertrophy.  Magnetic resonance imaging of the lumbar spine 
failed to show any evidence of the compression fracture at 
the L3-4 level.  

Physical examination of the lumbar spine showed diffuse 
tenderness to the lumbosacral musculature and right 
sacroiliac (SI) joint.  There was 40 degrees of forward 
flexion, 10 degrees of lateral bending bilaterally, and 0 
degrees of extension.  The examiner noted that the veteran 
appeared to be able to go farther but was unwilling to do so 
due to pain.  Straight leg raising was negative, but the 
veteran complained of pain on the right at 30 degrees, and no 
pain on the left.  Examination of the right leg was difficult 
due to the veteran complaining of pain through the entire leg 
with range of motion, and the veteran had guarding throughout 
the examination.  The right knee was only able to be flexed 
at 90 degrees before complaints of pain, and the veteran also 
complained of pain along the anterior spine of the tibia on 
the right to palpation.  There was also pain even to the 
slightest touch on the medial aspect of the anterior knee to 
palpation.  There was no joint line tenderness.  

Examination of the cervical spine showed forward flexion of 
40 degrees, extension of 30 degrees, rotation to the left of 
80 degrees, and rotation to the right of 60 degrees, with 
complaints of pain.  Palpation revealed right-sided pain at 
the cervical paraspinal musculature.  

The impression included compression fracture of L3-4 by 
history, multilevel DDD by MRI, with spinal stenosis and 
radicular symptoms, but without electrodiagnostic evidence 
(the examination was noted to reflect more subjective 
complaints than objective findings), and cervical spine DDD.  

A VA spine examination in October 2005 revealed that the 
veteran had undergone a lumbar laminectomy in August 2005.  
The veteran's back pain reportedly radiated into the left 
leg.  He also noted that he was unable to walk more than a 
few yards.  Objectively, cervical spine range of active 
motion demonstrated flexion to 45 degrees, extension from 0 
to 40 degrees, lateral flexion to 40 degrees, and rotation to 
45 degrees.  Passive motion revealed extension from 0 to 40 
degrees and lateral flexion to 40 degrees.  It was noted that 
lumbar spine range of motion could not be assessed because of 
the veteran's recent spine surgery.  Sensation for all 
extremities did not reflect any abnormalities.  MRI from 
August 2005 was noted to reveal postsurgical changes from L3 
to S1 with laminectomies.  There was also evidence of diffuse 
annular bulges at L3-4, L4-5, and L5-S1 extending into the 
neural foramina that was causing bilateral neural foraminal 
stenosis more pronounced at the level of L4-5.  January 2005 
MRI of the cervical spine revealed multilevel DJD.  The 
diagnosis was lumbar spine L3-4 compression fracture, status 
post lumbar laminectomy, with significant effect on 
occupational activities, and cervical sprain/strain, 
multilevel DJD, without significant effect on occupational 
activities.

A November 2005 VA hospital discharge summary reflects that 
the veteran was admitted in September 2005 for physical 
rehabilitation following surgery for lumbar spinal stenosis 
at L3-5.  

A March 2006 VA peripheral nerves examination revealed that 
the veteran reported his low back pain as his major 
functional disability.  The pain in the lower back radiated 
to the left buttock, posterolateral thigh, the left 
anterolateral leg, and to the foot.  The last MRI from July 
2005 revealed no interval change from the previous MRI in 
December 2004; however, there was a right L5-S1 disc 
herniation and severe stenosis of the neural foraminal 
region, and central spinal stenosis at L3-4, and the veteran 
underwent a lumbar laminectomy at L3-S1 in August 2005.  
After the surgery, the veteran was slightly better, but these 
symptoms came back again.  Now the symptoms had been worse 
for the previous several months.  

The veteran also reported chronic neck pain, which increased 
during any type of neck movement.  There was no radiculopathy 
from the neck down to the arms or hands.  Neurological 
examination revealed that neck movements were slightly 
restricted on lateral flexion and lateral rotation, which was 
limited to 35 degrees bilaterally.  Neck flexion was to 30 
degrees and extension was 30 degrees.  There was positive 
tenderness noted on cervical paravertebral muscles of C4-5 
bilaterally and a slight tenderness on the right more than 
the left at C6-7.  Knee jerks on the lower extremities were 
2+ and ankle jerks were 1+ and symmetrical.  There was also 
positive tenderness on palpation of the lumbar spine at L4-5 
on the right lumbar paravertebral muscles.  Slight spasm was 
also located in that region.  Forward flexion of the lumbar 
spine was limited to 55 degrees, lateral flexion was to 18 
degrees bilaterally, extension was to 18 degrees, and 
straight leg raising was to 55 degrees on the left and 65 
degrees on the right.  Decreased pinprick and light touch 
sensation was noted on the right side of the groin and thigh 
in the L1-2 distribution and also in the L4-5 dermatomal 
distribution on the right lower extremity more than the left.  
Vibration sense was slightly reduced in both feet.  The 
diagnoses were chronic cervical strain, lumbosacral strain, 
and lumbosacral radiculopathy.  The examiner noted that the 
veteran's current major functional impairment was lower back 
pain and lumbar radiculopathy symptoms, and that the back 
pain would be additionally limited by repeated use of the 
joint and might also cause some weakness and numbness in the 
legs, mostly on the left leg with fatigue and tiredness.

At the veteran's hearing before the Board in September 2006, 
the veteran testified that following his back surgery in 
August 2005, his symptoms went from being more pronounced on 
the right side to being more significant on the left.  
Transcript at 5.  Two to three times a week, the veteran had 
to stay at home on his back Transcript at 6.  

Rating Criteria and Analysis

With respect to the veteran's claims for ratings in excess of 
20 percent for his residuals of compression fracture of L3-4 
and cervical strain, the Board would initially note that the 
veteran's currently assigned ratings are based on the 
application of the rating criteria for spine disabilities 
(effective from September 2003) to the veteran's demonstrated 
limitation of motion, muscle spasm, and pain.  The Board 
finds that the veteran's neurological lumbar disability has 
now been rated under separate ratings for right and left 
lumbar radiculopathy and to further consider neurological 
lumbar symptoms would constitute prohibited pyramiding.  
38 C.F.R. § 4.14.  There is also no evidence of 
incapacitating episodes that have been prescribed by a 
physician so as to permit the application of the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, and that even if the veteran's complaints of having 
to be on his back two to three times per week were accurate 
they would not satisfy even a 10 percent rating under these 
criteria due to inadequate overall duration.  

The Board also does not find that neurological symptoms would 
assist the veteran in obtaining a higher rating for his 
service-connected cervical spine disability, as there is no 
objective evidence of any current cervical spine 
radiculopathy, and the veteran denied any such symptoms at 
his most recent VA examination in March 2006.  Satisfactory 
evidence of incapacitating episodes is also not shown as to 
the veteran's service-connected cervical spine disability.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235.  

Under the revised regulations effective September 2003, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees or the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees or, muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees or combined range of motion of the cervical 
spine greater than 170 degrees or, muscle spasm or guarding 
severe enough to result in an abnormal gait or spinal contour 
such as scoliosis, reversed lordosis, or kyphosis warrants a 
20 percent rating; forward flexion of the cervical spine 15 
degrees or less or favorable ankylosis of the entire cervical 
spine warrants a 30 percent rating; and unfavorable ankylosis 
of the entire cervical spine warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  

As was noted by the RO, the limitation of flexion of the 
thoracolumbar spine has been shown to be limited by a range 
of between 40 degrees in January 2005 and 55 degrees in March 
2006.  Cervical flexion was noted to be limited to 20 degrees 
in January 2005 but only to 45 degrees in October 2005.  
Thus, applying such limitation to the new criteria, even 
taking the most significant limitation of motion shown for 
the lumbar spine of 40 degrees, such limitation squarely 
falls within the parameters for a 20 percent rating.  In 
addition, as there is no uncompensated motion that is not 
contemplated by the current 20 percent rating, the Board does 
not find that the veteran's pain on motion would justify a 
higher rating under DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Similarly, the veteran's most significant limitation of 
motion of the cervical spine also is between the 15 and 30 
degree range consistent with a 20 percent rating for 
limitation of motion of the cervical spine, and once again, 
since there is no uncompensated limitation of motion that is 
not accounted for by the current 20 percent rating, a higher 
rating based on pain is not warranted.  Id.  As there is no 
evidence of ankylosis of either the cervical or lumbar spine, 
higher ratings based on ankylosis are also not warranted.  

Finally, since arthritis is also rated based on loss of 
motion of the involved joint, the Diagnostic Codes for 
arthritis would also not provide any basis for a higher 
rating for either the veteran's lumbar or cervical spine 
disability.  Accordingly, an evaluation in excess of 20 
percent for each and cervical spine of the veteran's lumbar 
disabilities is not warranted.


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for a right knee disorder is denied.

An initial rating in excess of 20 percent for left lumbar 
radiculopathy is denied.

An initial rating in excess of 20 percent for right lumbar 
radiculopathy is denied.

A rating in excess of 20 percent for residuals of compression 
fracture of L3-L4 is denied.

A rating in excess of 20 percent for a cervical strain is 
denied.



REMAND

With respect to the issue of entitlement to service 
connection for tension headaches, the Board notes that during 
the period of treatment that initially followed the veteran's 
parachute accident in 1966, Army Reserve medical records from 
February 1967 reflect that the veteran complained of frontal 
and occipital headaches at the rate of two to three times a 
week for the previous 7 months.  In addition, the veteran has 
testified that his headaches first began after his in-service 
accident.  The Board further notes that the January 2005 VA 
neurological examination revealed a diagnosis that included 
tension headaches, and that while this examiner opined that 
he was not sure that the veteran's tension headaches were 
related to any cervical spine injury incurred in active duty, 
he did not opine whether it was at least as likely as not as 
not that the veteran current headaches were related to the 
veteran's in-service fall.  The Board also finds that to the 
extent the examiner did make an effort to address the issue 
of whether current headaches were related to the veteran's 
service-connected cervical spine disorder, by stating that he 
was not sure whether the headaches were related to any 
cervical spine injury, it is apparent that the examiner may 
have been applying a standard that is more rigid than the as 
likely as not standard applicable to the veteran's claim.  

Consequently, for the above reasons, the Board finds that the 
veteran should be provided with a new VA neurological 
examination to determine whether it is at least as likely as 
not that any current headache disorder is related to the 
veteran's February 1966 injury in service or his service-
connected cervical spine disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any headache disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, particularly service medical 
records, and offer comments and an 
opinion as to whether any currently 
diagnosed headache disorder is related 
to the veteran's parachute accident in 
February 1966 or is causally related to 
his service-connected chronic cervical 
strain.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


